Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregg Braxton petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2012) motion. He seeks an order from this court directing the district court to act. We find that mandamus relief is not warranted because the delay is not unreasonable, as the district court has acted on the motion since Braxton filed this petition and the case is proceeding in the district court. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.